321, 324 (1996). We therefore conclude that the district court did not err
                           in denying appellant's motion. Accordingly, we
                                       ORDER the judgment of the district court AFFIRMED. 2



                                                                                            J.
                                                             Hardesty


                                                             P 064.)1.
                                                             Parraguirre


                                                                                            J.



                           cc:   Hon. Michael Villani, District Judge
                                 Zel Norman
                                 Attorney General/Carson City
                                 Clark County District Attorney
                                 Eighth District Court Clerk




                                 2We   have reviewed all documents that appellant has submitted in
                           proper person to the clerk of this court in this matter, and we conclude
                           that no relief based upon those submissions is warranted. To the extent
                           that appellant has attempted to present claims or facts in those
                           submissions which were not previously presented in the proceedings
                           below, we have declined to consider them in the first instance.



    SUPREME COURT
            OF
         NEVADA
                                                               2
    (0) 1947A

'111
1                 EZWINS